Name: Commission Regulation (EU) NoÃ 117/2010 of 9Ã February 2010 amending Regulation (EC) NoÃ 904/2008 laying down the methods of analysis and other technical provisions necessary for the application of the export procedure for goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: technology and technical regulations;  trade policy;  foodstuff;  natural and applied sciences;  beverages and sugar
 Date Published: nan

 10.2.2010 EN Official Journal of the European Union L 37/19 COMMISSION REGULATION (EU) No 117/2010 of 9 February 2010 amending Regulation (EC) No 904/2008 laying down the methods of analysis and other technical provisions necessary for the application of the export procedure for goods not covered by Annex I to the Treaty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9 thereof, Whereas: (1) Commission Regulation (EC) No 904/2008 (2) lays down the methods, procedures and formulae to be used for the calculation of the data obtained from the analysis of goods as set out in Annex IV to Commission Regulation (EC) No 1043/2005 of 30 June 2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (3). (2) Regulation (EC) No 904/2008 has been examined by a group of experts, with a view to assessing whether that Regulation takes account of the scientific and technological evolution of the methods laid down in that Regulation. Studies and tests carried out in the framework of that examination indicate that the determination of the starch (or dextrin) content by hydrolysis by means of sodium hydroxide and the determination of the glucose content using the enzymatic method with spectrophotometry as prescribed for most goods now, do not meet any longer the current technical requirements and are therefore to be updated. (3) It is therefore appropriate to provide that the determination of starch (or dextrin) content is to be carried out in an enzymatic way by amylase and amyloglucosidase and that the glucose content is to be determined using high performance liquid chromatography (HPLC), as set out in Annex I to Commission Regulation (EC) No 900/2008 of 16 September 2008 laying down the methods of analysis and other technical provisions necessary for the application of the arrangements for imports of certain goods resulting from the processing of agricultural products (4) as amended by Commission Regulation (EU) No 118/2010 (5). (4) Regulation (EC) No 904/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EC) No 904/2008, point 2 is replaced by the following: 2. Starch (or dextrin) (dextrin shall be expressed as starch) 1. For all CN codes other than CN codes 3505 10 10, 3505 10 90, 3505 20 10 to 3505 20 90 and 3809 10 10 to 3809 10 90, the starch (or dextrin) content referred to in column 3 of Annex IV to Regulation (EC) No 1043/2005 shall be calculated using the formula: (Z  G) Ã  0,9, where Z = is the glucose content determined by the method described in Annex I to Commission Regulation (EC) No 900/2008 (6); G = is the glucose content before enzymatic treatment, determined by high performance liquid chromatography (HPLC). 2. For CN codes 3505 10 10, 3505 10 90, 3505 20 10 to 3505 20 90 and 3809 10 10 to 3809 10 90, the starch (or dextrin) content shall be determined by the method set out in Annex II to Regulation (EC) No 900/2008. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 249, 18.9.2008, p. 9. (3) OJ L 172, 5.7.2005, p. 24. (4) OJ L 248, 17.9.2008, p. 8. (5) See page 21 of this Official Journal. (6) OJ L 248, 17.9.2008, p. 8.